

114 HR 6149 IH: Pro bono Work to Empower and Represent Act of 2016
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6149IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. Kennedy (for himself, Mr. Young of Alaska, Ms. Gabbard, and Mrs. Brooks of Indiana) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo promote pro bono legal services as a critical way in which to empower survivors of domestic
			 violence.
	
 1.Short titleThis Act may be cited as the Pro bono Work to Empower and Represent Act of 2016 or the POWER Act. 2.FindingsCongress finds the following:
 (1)Extremely high rates of domestic violence, dating violence, sexual assault, and stalking exist at the local, State, and national levels and such violence or behavior harms the most vulnerable members of our society.
 (2)According to a study commissioned by the Department of Justice, nearly 25 percent of women suffer from domestic violence during their lifetime.
 (3)Proactive efforts should be made available in all forums to provide pro bono legal services and eliminate the violence that destroys lives and shatters families.
 (4)A variety of factors cause domestic violence, dating violence, sexual assault, and stalking, and a variety of solutions at the local, State, and national level are necessary to combat such violence or behavior.
 (5)According to the National Network to End Domestic Violence, which conducted a census including almost 1,700 assistance programs, over the course of 1 day in September 2014, more than 10,000 requests for services, including legal representation, were not met.
 (6)Pro bono assistance can help fill this need by providing not only legal representation, but also access to emergency shelter, transportation, and childcare.
 (7)Research and studies have demonstrated that the provision of legal assistance to victims of domestic violence, dating violence, sexual assault, and stalking reduces the probability of such violence or behavior reoccurring in the future and can help survivors move forward.
 (8)Legal representation increases the possibility of successfully obtaining a protective order against an attacker, preventing further mental and physical injury to a victim and his or her family, demonstrated by a study that found that 83 percent of victims represented by an attorney were able to obtain a protective order compared to 32 percent of victims without an attorney.
 (9)The American Bar Association Model Rules include commentary that every lawyer, regardless of professional prominence or professional workload, has a responsibility to provide legal services to those unable to pay, and personal involvement in the problems of the disadvantaged can be one of the most rewarding experiences in the life of a lawyer.
 (10)As representatives of the Department of Justice, the duty of United States Attorneys is to present equal and impartial justice to all its citizens, which should include, especially, survivors of domestic violence, dating violence, sexual assault, and stalking who might not otherwise know how to seek advice and protection.
 (11)As Federal leaders who have knowledge of domestic violence, dating violence, sexual assault, and stalking in their localities, United States Attorneys should encourage lawyers to provide pro bono resources in an effort to help victims of such violence or behavior to escape the cycle of abuse.
 (12)A dedicated army of pro bono attorneys focused on this mission will inspire others to devote efforts to this cause and will raise awareness of the scourge of domestic violence, dating violence, sexual assault, and stalking throughout the country.
 (13)Communities, by providing awareness of pro bono legal services and assistance to survivors of domestic violence, dating violence, sexual assault, and stalking, will empower those survivors to move forward with their lives.
			3.U.S. Attorneys to promote empowerment events
 (a)In generalNot later than 1 year after the date of enactment of this Act, and not less often than once each year thereafter, each United States Attorney, or his or her designee, for each judicial district shall lead not less than 1 public event, in partnership with a State, local, tribal, or territorial domestic violence service provider or coalition and a State or local volunteer lawyer project, promoting pro bono legal services as a critical way in which to empower survivors of domestic violence, dating violence, sexual assault, and stalking and engage citizens in assisting those survivors.
 (b)Districts containing Indian tribes and tribal organizationsDuring each 3-year period, a United States Attorney, or his or her designee, for a judicial district that contains an Indian tribe or tribal organization (as those terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)) shall lead not less than 1 public event promoting pro bono legal services under subsection (a) in partnership with an Indian tribe or tribal organization with the intent of increasing the provision of pro bono legal services for Indian or Alaska Native victims of domestic violence, dating violence, sexual assault, and stalking.
 (c)RequirementsEach United States Attorney shall— (1)have discretion on the design, organization, and implementation of the public events required under subsection (a); and
 (2)in conducting a public event under subsection (a), seek to maximize the local impact of the event and the provision of access to high-quality pro bono legal services by survivors of domestic violence, dating violence, sexual assault, and stalking.
				4.Reporting requirements
 (a)Report to the Attorney GeneralNot later than October 30 of each year, each United States Attorney shall submit to the Attorney General a report detailing each public event conducted under section 3 during the previous fiscal year.
			(b)Report to Congress
 (1)In generalNot later than January 1 of each year, the Attorney General shall submit to Congress a compilation and summary of each report received under subsection (a) for the previous fiscal year.
 (2)RequirementEach comprehensive report submitted under paragraph (1) shall include an analysis of how each public event meets the goals set forth in this Act, as well as suggestions on how to improve future public events.
 5.FundingThe Department of Justice shall use existing funds to carry out the requirements of this Act. 